Citation Nr: 1142726	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  11-06 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased (compensable) rating for residuals of a fracture to the right index finger. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from January 1946 to March 1947. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In pertinent part of the August 2010 decision, the RO denied an increased (compensable) rating for the Veteran's residuals of a fracture to the right index finger.

The Veteran testified before a Decision Review Officer (DRO) at the RO in May 2011. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  The residuals of a fracture to the right index finger are characterized by x-ray evidence of arthritis of the first carpometacarpal, first metacarphalangeal, and first interphalangeal joints, as well as of the proximal interphalangeal joint of the second digit; and by satisfactory evidence of pain and swelling in the right index finger, with decreased hand grip and a decreased ability to write, and range of motion measuring 0 to 50 degrees of flexion for the metacarphalangeal joint, 0 to 90 degrees of flexion for the metacarphalangeal joint, and 0 to 80 degrees for the metacarphalangeal joint and for the distal (terminal) interphalangeal joint; the gap between the fingertip and the proximal crease of the palm on flexion was half an inch.  There is no evidence of ankylosis or amputation of the right index finger.



CONCLUSION OF LAW

The criteria for an increased rating of 10 percent, but not higher, for the residuals of a fracture to the right index finger are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.71a, Diagnostic Codes 5003, 5124, 5225, 5229 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for a compensable rating for residuals of right fractured index finger in the August 2010 rating decision, he was provided notice of the VCAA in June 2010.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The June 2010 letter also informed the Veteran of the criteria of the applicable disability ratings and effective date elements of his claim, and he was also furnished a Statement of the Case in June 2011.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions and statements are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes a VA examination and statements and testimony from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  With respect to claims for an increased rating, however, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the following decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods (i.e., staged ratings). 

Service connection has been in effect for residuals of the right index finger since March 1947.  The disability has been rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic 5225, since March 1947.  By way of the August 2010 rating decision, the RO continued the noncompensable rating for the Veteran's residuals of the right index finger.

Under Diagnostic Code 5225, the sole and maximum evaluation of 10 percent is assigned for favorable or unfavorable index finger ankylosis of the major or minor hand.  The Note following Diagnostic Code 5225 instructs the rater to also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

Under Diagnostic Code 5229, a noncompensable (0 percent) evaluation is assigned for limitation of motion of the index finger of the major or minor hand with a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm of the hand, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees.  A 10 evaluation requires limitation of motion of the index finger of the major or minor hand with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm of the hand, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f).  

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The record evidence shows that when the Veteran was examined by VA in June 2010, he reported that two years prior, his right index finger began to ache, his pain was a constant 6 or 7 out of 10, and that he experienced a decreased writing ability as well as grip strength.  Upon physical examination, the Veteran's ranges of motion for the right index finger were: 0 to 50 degrees of flexion for the metacarphalangeal joint; 0 to 90 degrees of flexion for the proximal interphalangeal joint; and 0 to 80 degrees for the distal (terminal) interphalangeal joint.  There was no change after three repetitions.  The measure between the tip of the thumb and the fingers was 2 inches; between the tips of the fingers and the proximal transverse crease of the palm measure was .5 inches; and between the thumb pad and the fingers with the thumb attempting to oppose the fingers was 0 inches.  The x-ray study of the right hand revealed no detectable acute fracture or subluxation but revealed moderately severe degenerative changes at the first carpometacarpal joint space, at the first metacarpal phalangeal joint, and at the first interphalangeal joint.  There were also moderate degenerative changes at the proximal interphalangeal joints of second through fifth digits and mild osteopenia.  The diagnosis was of likely moderate traumatic degenerative joint disease of the right index finger with decreased handgrip and writing, with limitation of range of motion, and a report of constant pain impacting his job. 

The Veteran testified that he was right handed and that he sometimes had numbness or a tingling sensation.  He stated that sometimes when he drank coffee or water he would drop it so sometimes he had to hold it with two hands.  He testified that his wife took care of the writing including the checks.  He labeled his pain 5 out of 10.  He testified that he could not extend his fingers fully and it was noted on the record that the Veteran's finger was slightly to the right and swollen.  He stated that he was not taking anything for the pain; he also testified that he wore a hand brace only at night in order to help himself sleep better.  He testified that he was currently working in the same bakery he has worked at for 14 years and he worked 6 hours a day for a total of 24 hours per week.  He said that he sometimes dropped stuff when he was bagging but the people he worked for were understanding. 

After a careful review of the record evidence, the Board finds that the Veteran's residuals of a fracture to the right index finger do not meet the criteria for a compensable rating based on limitation of motion under Diagnostic Code 5229, but they do warrant a 10 percent evaluation based on x-ray evidence of arthritis and satisfactory evidence of pain and limitation of motion.  In making this determination, the Board observes that the evidence of record shows that the Veteran demonstrated 0 to 50 degrees of flexion at the metacarphalangeal joint, 0 to 90 degrees of flexion at the proximal interphalangeal joint, and 0 to 80 degrees at the distal (terminal) interphalangeal joint of the right index finger; and that the gap between his fingers was only .5 inch, all of which support the VA examiner's finding of no ankylosis.

And, while the evidence does not show compensable limitation of motion of the right index finger, the record does objectively show x-ray evidence of traumatic degenerative joint disease of the right index finger, as well as moderately severe degenerative changes at the first carpometacarpal joint space, the first metacarpal phalangeal joint, and the first interphalangeal joint; and moderate degenerative changes at the proximal interphalangeal joints of second through fifth digits and mild osteopenia.  Moreover, the Veteran has complained of constant pain and limitation of function due to decreased hand grip and writing ability, which were likewise indicated by the diagnosis contained in the June 2010 VA examination report.  The Board finds, therefore, that the Veteran's complaints of pain and weakness in the right hand are credible.  Under 38 C.F.R. § 4.59, it states that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It further states that it is the intent to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable evaluation for the joint.  Id.  As noted above, for the purpose of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f).  

Accordingly, when applied together with the criteria at Diagnostic Code 5003, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  First, as noted above there is evidence that the Veteran had some actual limitation of motion of the right index finger, even if it is noncompensable.  The Board also finds that the evidence of record shows that the Veteran had functional impairment with the use of his fingers by his decreased writing ability and his decreased grip strength.  The Veteran testified that he worked at a bakery 24 hours a week for the past 14 years and sometimes he had trouble bagging the bread and would drop it as the result of his right index finger; he noted that his employers understood.  It was also observed at the Veteran's DRO hearing that his finger was swollen.  The Board finds that the satisfactory evidence of his functional impairment due pain, swelling and weakness, along with the objective x-ray evidence of degenerative arthritis in all the joints of his right index finger warrants a 10 percent rating as comtemplated by Diagnostic Code 5003. 

The Board also finds that while the Veteran warrants a 10 percent evaluation for the right index finger there is no evidence that he warrants a rating in excess of 10 percent.  As noted above, while the Veteran does not have normal range of motion in his right index finger, he does have the functional ability to move that finger; therefore, there is no evidence of ankylosis under Diagnostic Code 5225.  Also, there is no evidence that the Veteran's functional impairment more closely approximates that of an amputation of the right index finger as he has not indicated that he is unable to use the finger; he does have limitations of use but he is still able to use it.  In the same way, no medical professional has described the Veteran's disability as being manifested by actual amputation with metacarpal resection and more than half the bone lost, or disability equivalent thereto.  Hence, an increased rating is not warranted under Diagnostic Code 5154.  Thus, the Board finds it reasonable to conclude the Veteran's residuals of a fracture to the right index finger a warrant a 10 percent disability rating but not higher. 

The Board further acknowledges the Veteran's complaints of increased pain, decreased hand grip, and decreased ability to write has been considered such in conjunction with 38 C.F.R. § 4.40 , 4.45, 4.59, consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Board also notes that the Court has held that consideration of additional functional loss due to pain and weakness is not required when, as in this case, the currently assigned rating is the maximum disability rating available for limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Thus, such does not provide an additional basis for an evaluation in excess of 10 percent.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 . The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's residuals of the right index finger are manifested by pain, limitation of motion, decreased hand grip, and decreased ability to write.  As discussed above, these manifestations are contemplated in the rating criteria as evidenced by the herein above grant of a 10 percent disability rating.  Thus the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 






ORDER

An increased rating of 10 percent for the residuals of a fracture to the right index finger is granted, subject to the regulation controlling disbursement of VA monetary benefits.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


